Citation Nr: 1326032	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  07-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Eckart, Carol




INTRODUCTION

The Veteran served on active duty from June 1995 to June 2000.  

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arose from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, denied the Veteran's claims for entitlement to service connection for right ear hearing loss and tinnitus.  

A notice of disagreement was filed in June 2012, regarding the initial ratings assigned for several issues, including disorders of depression, left ankle, right ankle, a right shoulder, (classified as cervicobrachial syndrome status post surgery of right shoulder), low back and neck (to include degenerative disc disease of the cervical and lumbosacral spine and associated neurological involvement of the upper and lower extremities).  The RO issued a statement of the case in July 2013.  However, the Veteran has not filed a substantive appeal and those matters are not currently before the Board.  See 38 C.F.R. § 20.200 (2012) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   


REMAND

The Veteran claims that she has hearing loss and tinnitus that had its onset during her period of service.  Though not noted in service or on service discharge, the Veteran is competent to claim that she has had difficulty hearing and tinnitus that began in service and is currently present.  She has not been afforded a compensation examination by VA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), (VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim).  

Accordingly, the claim is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and/or tinnitus.  The Veteran's claims file, including her complete service treatment records, must be referred to the examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history.

If tinnitus and/or hearing loss are/is exhibited, the examiner must provide a well-reasoned opinion addressing whether it at least as likely as not had its clinical onset in service or is otherwise related to active duty.  A complete rationale for all opinions expressed must be provided.  

The examiner should address the Veteran's reported history and complaints and the service treatment records, including audiometric examinations in service.  It should be noted that the Veteran denied having a hearing loss in her May 2000 separation examination.  

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim for service connection for tinnitus must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


